Title: William W. Hening to Thomas Jefferson, 22 October 1809
From: Hening, William Waller
To: Jefferson, Thomas


          Dear Sir,  Richmond 22nd Octr 1809.
          I have now the pleasure of presenting to you the first volume of the Statutes at Large, which was published on yesterday, only. In the execution of this work I have had to encounter many difficulties; but I have spared no pains to render it as perfect as possible. The typography is the best that could be procured in this place, where I was compelled to publish it, for the purpose of revising the proof-sheets as they came from the press. The second volume, (which is now in the press,) is considerably advanced, & promises to be much better executed than the first.
          The views which all our historians have taken of the early history of Virginia, (even Marshall & Burke) have been so grossly inaccurate, that I have felt it a duty incumbent on me to intersperse the volume with various notes, pointing those errors out. These you will particularly find in pages 429, 513, 526; to which I invite your attention.
          In the preface, I fear I have been too prolix.—Believing that it would be important to give a concise summary of the rise and progress of the most remarkable of our laws, (especially in a work of so much antiquity, which few would be disposed to read, for the purpose of forming their own conclusions,) I attempted the task.—As far as it is executed, I believe it is done with tolerable accuracy; but many other topics might have been introduced to advantage; which I was deterred from noticing, lest the preface itself should be so long that few would be disposed to read it.
          To this volume is prefixed all the ancient Charters relating to Virginia, which have hitherto been printed, together with some others from MS copies; & to the whole, a complete set of marginal notes has been given.
          Altho’ I have been gratified by the patronage of many enlightened men of our country, yet I cannot say that the encouragement has been so extensive as the intrinsic merit of such a performance would induce me to expect;—laying out of view any pretensions of the editor.—It is from the approbation of such characters as yourself, that I can ever expect such a circulation of the work, as will remunerate me for my arduous labours.—I neither ask nor expect this approbation unless it be deserved; for, tho’ I well know your disposition to encourage literature, of every kind, yet I equally well know your candor, & the importance of your own literary character to be such that you would not recommend any performance which did not deserve it.—If, from a perusal of this volume you should be of opinion that it merited public patronage, an expression of that sentiment would be very serviceable.—
          I am respectfly Yrs Wm: W: Hening
        